625 F.2d 133
106 L.R.R.M. (BNA) 2045, 90 Lab.Cas.  P 12,404
The FISK UNIVERSITY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 78-1427.
United States Court of Appeals,Sixth Circuit.
July 16, 1980.

Percy R. Luney, Jr., University Counsel, Sheila Trice Bell, Nashville, Tenn., for petitioner.
Elliott Moore, Deputy Associate Gen. Counsel, N.L.R.B., Washington, D. C., Raymond A. Jacobson, Director, Region 26, N.L.R.B., Memphis, Tenn., for respondent.

ORDER

1
Before BROWN and KENNEDY, Circuit Judges, and SILER, District Judge.*


2
This cause came on to be heard upon the record on appeal and the briefs of counsel, and upon due consideration thereof and of the factual situation as set out in the record and the report of the case, 237 NLRB No. 183, it appears to the court that the findings and order of the Board are supported by substantial evidence on the record as a whole.


3
Now, therefore, it is ORDERED that the order of the Board be, and it is, hereby enforced.



*
 Honorable Eugene Edward Siler, Jr., District Judge, United States District Court for the Eastern and Western Districts of Kentucky, sitting by designation